DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed December 3, 2020, with respect to the 35 USC 112(b) rejection of Claims 1-7 have been fully considered but they are only partially persuasive.  More specifically:
The claim amendments resolve the indefiniteness concerns identified in paragraphs 7a, 7b, 7d, 7e – parts (i) through (iii), and 7f.  Accordingly, the 35 USC 112(b) rejection of Claims 2, 4, and 7 has been withdrawn. 
However, Applicant did not address the indefinite concerns identified in paragraphs 7c and 7e – part (iv).  Accordingly, the 35 USC 112(b) rejection of Claims 3 and 6 is maintained in this Final Office Action. 
Applicant’s amendment of independent Claims 1 and 6 introduces new   35 USC 112(a) and/or 35 USC 112(b) rejections, as described below. 
Applicant’s arguments, see pages 6-7, filed December 3, 2020, with respect to the 35 USC 103 rejection of Claims 1 and 3-6 have been fully considered and are 35 USC 103 rejection of Claims 1 and 3-6 has been withdrawn. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In addition, or alternatively, Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically:
Claim 3 recites “The apparatus of claim 1, wherein said store (15') comprises a support plane (43) on which said containing elements are disposed and is associable with a movement device (42) able to engage, on each occasion, with at least one of said containing elements (11, 12, 13) and to take it toward said removal device (20).” 
Claim 3 fails to comply with the written disclosure and/or is indefinite for two reasons:  
First, Claim 1 has been amended to recite that the “store (15) is disposed on a guide (16) inclined downwardly toward said feed station”.  As best understood, Claim 1 is directed to the first embodiment of the invention that is shown in Figs. 1-8 having the sloped support surface, while Claim 3 is directed to the alternate embodiment shown in Fig. 9 having the horizontal support surface.  The disclosure does not teach, nor does it seem feasible, that the store, i.e., (15) or (15’), can be located on both the downwardly inclined guide (16) and on the horizontal support plane (43) at the same time given that containing elements used with the two different types of stores are moved by different drive means, i.e., all of the containing elements are slid on the downwardly inclined guide by a drive 
 Second It is unclear as to what “each occasion” is, and when “each occasion” occurs.  The Specification does not define “occasion”, therefore, the ordinary meaning of “occasion” is applied. “Occasion” can be defined as, for example, “a favorable opportunity or circumstance”; “an occurrence or condition that brings something about”; “a time at which something happens”; or “a need arising from a particular circumstance” (see Merriam-Webster).  Given that several of these definitions require something else to trigger the “occasion”, such as a favorable circumstance or a condition, the term “occasion” can be broadly construed to mean more than merely selecting a particular containing element (11, 12, or 13) associated with the store (15’) that is lifted by the movement device (42).  As such, Claim 3 is at least ambiguous for this reason.  
7.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically:
Claim 6 recites “A method for handling bars, comprising the steps of: 
positioning on a store (15, 15') at least a bundles (F1, F2, F3) of bars (B1, B2, B3) located in at least one containing element (11, 12, 13), 
positioning the at least one containing element (11, 12, 13) in correspondence with a removal device (20) of the bars (B1, B2, B3) from said at least one containing elements (11, 12, 13), 
taking the bars (B1, B2, B3) from the at least one containing element (11, 12, 13) located in correspondence with the removal device (20), and transferring the bars (B1, B2, B3) toward the feed station (18), wherein the feed station has a work plane (24) and is suitable to send at least some of the bars (B1, B2, B3) removed toward a destination station (29), 
wherein said removal and transfer step of the bars (B1, B2, B3) is carried out by means of a rotation of at least 90°, up to 180° and more, of arms (21) with a concave shape rotatable around an axis of rotation defined by a rotation shaft (19) substantially aligned and coplanar with an edge (26) of said work plane (24) of the feed station (18).”

Claim 6 is indefinite for the following reasons:
The use of the alternate language directed to a rotation of “at least 90°, OR “up to 180°” OR  “up to 180° and more” makes the claim indefinite because it is unclear as to which rotation value is required; 
In the first positioning step directed to the phrase “at least a bundles of bars”, the singular article “a” does not match the plural term “bundles
In the second position step which recites, “positioning the at least one containing element (11, 12, 13) in correspondence with a removal device (20) of the bars (B1, B2, B3) from said at least one containing elements (11, 12, 13)”, the last underlined phrase appears to be extraneous, given that if one of the containing elements is positioned to be in correspondence with the removal device, this “positioning” is a movement of that containing element that is inherently from, or away from the other containing elements.     
Allowable Subject Matter
8.	Claims 1, 4, and 5 are allowed.
9.	Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652